Citation Nr: 0424215	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  92-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of aid and attendance or on account of being 
housebound.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as amended, require VA to inform a claimant of (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide, and (4) a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  
The May 2004 notification letter does not comply with certain 
notice requirements contained in the new section 5103(a), as 
implemented by new regulation § 3.159(b).  

The veteran submitted an April 1999 medical opinion from his 
treating physiatrist.  He states that the veteran suffers 
from quadriparesis due to a spinal cord lesion incurred 
during active service in 1952.  He states that the veteran 
uses a wheelchair and needs regular aid and attendance of 
another person for basic self-care.  In a November 2002 
statement, the veteran referenced this medical opinion and 
argued that his service-connected disability has caused 
quadriparesis, which should be service-connected on a 
secondary basis.  This issue is inextricably intertwined with 
the claim for special monthly compensation by reason of being 
in need of aid and attendance or on account of being 
housebound.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, as ordered by the Court, this case is REMANDED 
to the AMC for the following:  

1.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
Such notice should specifically apprise 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide, and (4) 
a request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.  The 
notification letter should also include 
the appropriate time limitation within 
which to submit any evidence or 
information.  A copy of his notification 
letter must be incorporated into the 
claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess records referable to treatment of 
his quadriparesis.  The veteran has 
already received treatment for this 
condition by Ivan Martinez Deliz, M.D., 
his treating physiatrist.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain these records.  
If any of the identified records cannot 
be obtained, the veteran should be 
notified of such and the efforts used in 
requesting these records.  

3.  The VBA AMC should then schedule a VA 
examination of his service-connected back 
disorder.  The examiner should identify 
the nature and extent of this 
disabilities and any other disability 
that is associated with his service-
connected back disorder including 
quadriparesis.  All special studies and 
testing should be undertaken.  The 
examiner should receive a copy of this 
remand and must review the claims file at 
the time of the examination.  The medical 
examiner should state whether the veteran 
has quadriparesis, and if so, is this 
condition directly the result of his in-
service injuries or is it proximately due 
to or the result of his service-connected 
low back disorder.  In rendering this 
opinion the examiner should address the 
April 1999 medical opinion of Dr. Ivan 
Martinez Deliz.  The medical examiner 
should also perform an Aid and Attendance 
examination (with VA Form 21- 2680 to be 
completed) for the purpose of 
ascertaining whether his service-
connected disabilities have rendered him 
unable to perform self-care on a regular 
basis thereby requiring the aid and 
attendance of another individual.  The 
veteran is hereby notified that failure 
to report for any scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2003).

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should adjudicate the 
issue of entitlement to service 
connection for quadriparesis on a direct 
basis and/or secondary to his service-
connected low back disorder.  The VBA AMC 
should then readjudicate the issue of 
entitlement to special monthly 
compensation by reason of being in need 
of aid and attendance or on account of 
being housebound.  If the benefit 
requested is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to 
appellant's claim.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


